            Case 1:19-cv-07323-AJN Document 16 Filed 07/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  7/13/2020

  United States of America,

                         Plaintiff,
                                                                      19-cv-7323 (AJN)
                 –v–
                                                                           ORDER
  $57,162 in United States Currency,

                         Defendant-in-Rem.




ALISON J. NATHAN, District Judge:

       In its April 28, 2020 Order, Dkt. No. 15, the Court ordered the Government to submit a

letter updating it on the status of the above-captioned action, as required by Dkt. No. 14, by May

5, 2020. As of the date of this Order, the Court is not in receipt of any status update.

Accordingly, the Government shall file the status update letter required by Dkt. No. 14 by July

, 2020.


       SO ORDERED.

Dated: July , 2020
       New York, New York

                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
